Title: From George Washington to George Clinton, 12 March 1779
From: Washington, George
To: Clinton, George


Sir.
Head Quarters [Middlebrook] 12th March—79
I have received the letter which Your Excellency did me the honor to write the 7th inst: with the depositions of Capt. Laurence and Thomas Minor—relative to Col. Holdridges seisure of the schooner General Howe.
As I am informed that a complaint on the same subject has been laid before Congress—and am ignorant what orders they may have given in consequence—I have given conditional directions to General Putnam, to have a Court of Inquiry or Court Martial held for the trial of Col. Holdridge—and in the mean time to have the Vessel and effects secured—unless Congress shall have ordered differently. I have the honor to be with the greatest respect & esteem Sir Your Excellencys most obedt Servt
Go: Washington
